Opinion op the Court by
Chiep Justice Carroll
Bever sing.
The appellant, Yallandingham, was found guilty of seducing Grace Purvis under a promise of marriage and from the judgment on the verdict' he appeals.
The only witnesses who testified as to any material fact in the case were Grace Purvis, the prosecuting witness, who was about 20 years of age, and the accused, a young man of 22. She testified that Yallandingham accomplished heir’ seduction after he had promised to marry her; while he denied that he had promised to marry or had sexual intercourse with the accused.
On the trial the prosecuting witness was asked and answered over the objection of counsel for defendant these questions: “Q. Did you ever have any sexual relations with him? A. Yes, sir. Q. How long after the first time that you had sexual relations with him was it before your baby was born? A. It was seven or eight months or something that way. Q. Up to the time that you had sexual relations with him had any other man had sexual knowledge of you? A. No, sir.”
Arid it is now .insisted that the court _ committed prejudicial error in permitting these questions to be asked ,and- answers made.
In the case of Jordan v. Commonwealth, 180 Ky. 379, we had the competency of evidence of this nature before us and held that it was incompetent and prejudicial. To the same effect is Cline v. Commonwealth, 186 Ky. 429; Hoskins v. Commonwealth, 188 Ky. 80. The evidence here introduced is substantially the same as that held inadmissible and prejudicial in the Jordan case.
It is also complained that the attorney for the Commonwealth in his closing argument was guilty of misconduct in referring to this incompetent evidence. The court, however, admonished the jury not to regard it, *535and as this error will not again occur, nothing more need he said about it. .
For the error mentioned, the judgment is reversed, with directions for a new trial not inconsistent with this opinion.